
	
		II
		Calendar No. 651
		110th CONGRESS
		2d Session
		S. 1802
		[Report No. 110–299]
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2007
			Mr. Craig introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To adjust the boundaries of the Frank Church River of No
		  Return Wilderness in the State of Idaho.
	
	
		1.Short titleThis Act may be cited as the
			 Idaho Wilderness Boundary Modification
			 Act of 2007.
		2.PurposesThe purposes of this Act are—
			(1)to adjust the boundaries of the wilderness
			 area; and
			(2)to authorize the Secretary to resolve
			 conflicts relating to the private use of the land designated for
			 exclusion.
			3.DefinitionsIn this Act:
			(1)Land designated
			 for exclusionThe term land designated for exclusion
			 means the parcel of land that is—
				(A)comprised of
			 approximately 10.197 acres of land;
				(B)depicted on the
			 survey; and
				(C)more particularly
			 described as—
					(i)beginning at the
			 point of intersection of a line parallel with, and offset 300 feet
			 northwesterly from, the line between corners 2 and 3, Homestead Entry Survey
			 No. 74, and a line parallel with, and offset 300 feet northwesterly from, the
			 line between corners 3 and 4, Homestead Entry Survey No. 74;
					(ii)thence north,
			 946.94 feet to the point of intersection with a line parallel with, and offset
			 300 feet southwesterly from, the line between corners 1 and 8, Homestead Entry
			 Survey No. 135;
					(iii)thence S. 52056’
			 28” E., 271.13 feet along said line to the point of intersection with a line
			 parallel with, and offset 300 feet southerly from, the line between corners 7
			 and 8, Homestead Entry Survey No. 135;
					(iv)thence along said
			 line N. 81°34’ 20” E., 868.03 feet to the point of intersection with a line
			 parallel with, and offset 300 feet northwesterly from, the line between corners
			 4 and 5, Homestead Entry Survey No. 74;
					(v)thence along said
			 line S. 4640’ 46” W., 509.91 feet to the point of intersection with a line
			 parallel with, and offset 300 feet northwesterly from, the line between corners
			 3 and 4, Homestead Entry Survey No. 74; and
					(vi)thence along said
			 line S. 51027’ 18” W., 900.18 feet, to the point of beginning.
					(2)Land designated
			 for inclusionThe term land designated for inclusion
			 means the parcel of National Forest System land that is—
				(A)comprised of
			 approximately 10.2 acres of land;
				(B)located in
			 unsurveyed section 22, T. 14 N., R. 13 E., Boise Meridian, Custer County,
			 Idaho; and
				(C)more particularly
			 described as—
					(i)beginning at the
			 point of intersection of the westerly extension of the east-west line passing
			 through the confluence of No Name Creek and Loon Creek with the 6000-foot
			 contour;
					(ii)thence east to
			 the 6200-foot contour;
					(iii)thence northerly
			 along the 6200-foot contour 312 feet;
					(iv)thence west to
			 the 6000-foot contour; and
					(v)thence along the
			 6000-foot contour 308 feet to the point of beginning.
					(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(4)SurveyThe
			 term survey means the survey plat entitled Proposed
			 Boundary Chage FCRONRW Sections 15 (Unsurveyed), Township 14 North, Range 13
			 East, B.M. Custer County, Idaho, prepared by C. Hoffman &
			 Schroeder, and dated November 14, 2001.
			(5)Wilderness
			 areaThe term wilderness area means the Frank Church
			 River of No Return Wilderness designated by section 3 of the Central Idaho
			 Wilderness Act of 1980 (16 U.S.C. 1132 note; 94 Stat. 948).
			4.Boundary
			 adjustment
			(a)Adjustment to
			 wilderness area
				(1)InclusionThe
			 wilderness area shall include the land designated for inclusion.
				(2)ExclusionThe
			 wilderness area shall not include the land designated for exclusion.
				(b)Corrections to
			 surveyThe Secretary may make corrections to the survey.
			(c)Authorization of
			 SecretaryNotwithstanding the acreage requirement described in
			 section 3(2) of Public Law 97–465 (commonly known as the Small Tracts
			 Act) (16 U.S.C. 521e(2)), the Secretary may resolve any encroachment on
			 the land designated for exclusion in accordance with that section.
			
	
		1.Short titleThis Act may be cited as the Idaho
			 Wilderness Boundary Modification Act of 2008.
		2.PurposesThe purposes of this Act are—
			(1)to adjust the boundaries
			 of the wilderness area; and
			(2)to authorize the
			 Secretary to sell the land designated for removal from the wilderness area due
			 to encroachment.
			3.DefinitionsIn this Act:
			(1)Land designated for
			 exclusionThe term land designated for exclusion
			 means the parcel of land that is—
				(A)comprised of
			 approximately 10.2 acres of land;
				(B)generally depicted on the
			 survey plat entitled Proposed Boundary Change FCRONRW Sections 15
			 (unsurveyed) Township 14 North, Range 13 East, B.M., Custer County,
			 Idaho and dated November 14, 2001; and
				(C)more particularly
			 described in the survey plat and legal description on file in—
					(i)the office of the Chief
			 of the Forest Service, Washington, DC; and
					(ii)the office of the
			 Intermountain Regional Forester, Ogden, Utah.
					(2)Land designated for
			 inclusionThe term land designated for inclusion
			 means the parcel of National Forest System land that is—
				(A)comprised of
			 approximately 10.2 acres of land;
				(B)located in unsurveyed
			 section 22, T. 14 N., R. 13 E., Boise Meridian, Custer County, Idaho;
				(C)generally depicted on the
			 map entitled Challis National Forest, T.14 N., R. 13 E., B.M., Custer
			 County, Idaho, Proposed Boundary Change FCRONRW and dated September 19,
			 2007; and
				(D)more particularly
			 described on the map and legal description on file in—
					(i)the office of the Chief
			 of the Forest Service, Washington, DC; and
					(ii)the Intermountain
			 Regional Forester, Ogden, Utah.
					(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(4)Wilderness
			 areaThe term wilderness area means the Frank
			 Church River of No Return Wilderness designated by section 3 of the Central
			 Idaho Wilderness Act of 1980 (16 U.S.C. 1132 note; 94 Stat. 948).
			4.Boundary
			 adjustment
			(a)Adjustment to
			 wilderness area
				(1)InclusionThe
			 wilderness area shall include the land designated for inclusion.
				(2)ExclusionThe
			 wilderness area shall not include the land designated for exclusion.
				(b)Corrections to legal
			 descriptionsThe Secretary may make corrections to the legal
			 descriptions.
			5.Conveyance of land
			 designated for exclusion
			(a)In
			 generalSubject to subsection (b), to resolve the encroachment on
			 the land designated for exclusion, the Secretary may sell for consideration in
			 an amount equal to fair market value—
				(1)the land designated for
			 exclusion; and
				(2)as the Secretary
			 determines to be necessary, not more than 10 acres of land adjacent to the land
			 designated for exclusion.
				(b)ConditionsThe
			 sale of land under subsection (a) shall be subject to the conditions
			 that—
				(1)the land to be conveyed
			 be appraised in accordance with the Uniform Appraisal Standards for Federal
			 Land Acquisitions;
				(2)the person buying the
			 land shall pay—
					(A)the costs associated with
			 appraising and, if the land needs to be resurveyed, resurveying the land;
			 and
					(B)any analyses and closing
			 costs associated with the conveyance;
					(3)for management purposes,
			 the Secretary may reconfigure the description of the land for sale; and
				(4)the owner of the adjacent
			 private land shall have the first opportunity to buy the land.
				(c)Disposition of
			 proceeds
				(1)In
			 generalThe Secretary shall deposit the cash proceeds from a sale
			 of land under subsection (a) in the fund established under Public Law 90–171
			 (commonly known as the Sisk Act) (16 U.S.C. 484a).
				(2)Availability and
			 useAmounts deposited under paragraph (1)—
					(A)shall remain available
			 until expended for the acquisition of land for National Forest purposes in the
			 State of Idaho; and
					(B)shall not be subject to
			 transfer or reprogramming for—
						(i)wildland fire management;
			 or
						(ii)any other emergency
			 purposes.
						
	
		April 10, 2008
		Reported with an amendment
	
